Thomas, J.
1. That the wages to be earned under the contract of the defendant with the trustees could be assigned, is well settled. Hartley v. Tapley, 2 Gray, 566. Taylor v. Lynch, 5 Gray, 49. The order was, in form, a sufficient assignment of those wages.
2. The evidence of the clerk was as to the course of business in his office with reference to this class of orders, and that this course had been pursued with regard to those in controversy. Upon the question of the acceptance of the order it was competent. Its weight the court was not to determine.
3. The instructions of the presiding judge “ that if the orders were given for a valuable consideration, and were made at any time after the defendant had entered into the contract as stated, they would operate as an assignment of the wages earned by the defendant in the employment of the trustees, during the time covered by the orders,” were, we think, entirely correct.
*1534. So also were the instructions that the contract between the defendant and the claimant was an entire one, and if it was for a good consideration, and without fraud, the claimant could hold the entire funds in the hands of the trustees, which were covered by the orders.
5. The construction as to the time covered by the first order was also right. The order was an assignment for the whole amount of his wages for the ensuing three months, and it was dated the 30th of October. Exceptions overruled.